Por Cuanto, el demandante apelado solicitó la desestimación de la apelación interpuesta en este caso por moción de 16 de enero último notificada a los demandados apelantes y vista con la sola asistencia del abogado del apelante el 30 de enero de 1933; y
Por Cuanto, de la moción y de la certificación que a la misma se acompañe resulta que la apelación se interpuso el 23 de noviembre de 1932 y no se ha radicado aún la transcripción de los autos sin que esté pendiente de tramitación en la corte inferior pliego alguno de excepciones, exposición del caso o transcripción de evidencia;
Por tanto, de acuerdo con la ley y la jurisprudencia aplicables, se declara con lugar la moción y se desestima, por abandono, el re-curso.